IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-63,237-03


EX PARTE PERRY EUGENE WILLIAMS





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 856243-B IN THE 178TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam. Holcomb, J., dissents.

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts that he did not receive
the effective assistance of counsel during the punishment phase of his trial.
	On June 4, 2002, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Williams v. State, 273 S.W.3d 200 
(Tex. Crim. App. 2008).  On August 16, 2004, applicant filed his initial application for a writ
of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Williams, WR-63,237-01 and WR-63,237-02 (Tex. Crim. App. November 21, 2007).  Applicant also filed
a document entitled "Notice of Desire to Raise Additional Habeas Corpus Claims."  That
document was filed after the deadline provided for an initial application for habeas corpus. 
We found it to be a subsequent application that did not meet one of the exceptions provided
for in Section 5 of Article 11.071 and dismissed it as an abuse of the writ.  Id.
	We have reviewed the application and find that applicant's claim does not satisfy the
requirements of Article 11.071, Section 5.  Therefore, we dismiss this application as an abuse
of the writ.
	IT IS SO ORDERED THIS THE 10TH DAY OF NOVEMBER, 2010.

Do Not Publish